DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-25 are pending of which claims 7-25 remain withdrawn from consideration. Amendment has overcome rejections under 35 USC 112(a). Amendment has overcome  previously set forth rejections under 35 USC 102 over Pyzik (US 5508120) in view of Born (US 5672435).

Claim Interpretation
The limitation “useful as a neutron collimating device” in claim 1 is a statement of intended use in the preamble. The body of claim 1 fully and intrinsically sets forth all structure required of the claimed invention, and a quality of being “useful” as a neutron collimating device is sufficiently broad to encompass objects which are later machined or otherwise processed to form a neutron collimating device. In the arguments filed July 29, 2022, applicant states “the composite object has a honeycomb or rectangular grid shape, which makes the composite object useful as a neutron collimating device” (page 6 of response), thereby stating that the honeycomb or rectangular grid shape makes the particular material useful as a neutron collimating device.  The structure recited in the body of claim 1 is itself capable of being useful as a neutron collimator to some extent; therefore, the recitation “useful as a neutron collimating device” in the preamble of claim 1 will not be interpreted as limiting the structure encompassed by claim 1, and claims depending therefrom. See MPEP 2111.02(II) for discussions on preamble statements reciting purpose or intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyzik (US 5508120) in view of Crawford (US 20180250631). Pyzik is cited in prior office actions.
Regarding claims 1 and 6, Pyzik discloses a composite object (boron carbide-aluminum ceramic-metal composites column 1 lines 8-10) comprising a bonded network of boron carbide (B4C) particles (clusters of boron carbide grains column 2 lines 8-12, 19-21, 31-32; column 4 lines 16-20; claim 1) and aluminum occupying spaces between the boron carbide particles (infiltrating molten aluminum or aluminum alloy into a porous B4C preform abstract; column 2 lines 4-6, 21-23, claim 1). Pyzik discloses an example wherein the boron carbide is present in the composite object in an amount of 45 wt% (Sample J Table II) which directly meets the composition requirements of both claims 1 and 6. Pyzik further discloses examples wherein the boron carbide is present in the composite object in an amount of 70 wt% (Samples C, E, and I Table II) and wherein the boron carbide is present in the composite object in an amount of 64 wt% (Sample F Table II) which meet the composition requirement of claim 1.
Pyzik discloses preparing the B4C structure by conventional procedures (column 2 lines 36-40). In examples Pyzik discloses a process of forming the boron carbide  preform comprising steps of slip casting a suspension of boron carbide particles to produce a green part (greenware) (column 5 line 59 to column 6 line 2) after which Pyzik bakes the green part at an elevated temperature (column 6 lines 3-13). Pyzik discloses that the composite is particularly useful at high temperatures (column 5 lines 3-28). Pyzik discloses that the composite has a number of end uses (column 5 lines 3-6), but Pyzik does not disclose that the network of boron carbide particles has a honeycomb or rectangular grid shape.
Crawford teaches forming a suspension (mix) comprising ceramic particles [0009-12], [0034], [0064] and extruding a green part of the suspension to form a ceramic substrate having a honeycomb structure ([0009-14], [0064] Figs 12-13). Crawford teaches firing the extruded green part [0009-12] and placing molten metal within the fired ceramic [0009-12]. Crawford teaches the metal penetrates within the ceramic [0066[, thereby teaching metal occupying some spaces between the ceramic particles. Crawford teaches aluminum and its alloys as appropriate molten metal [0061], [0070]
Both Pyzik and Crawford teach a composite object formed by introducing molten aluminum to a ceramic preform (“Boron carbide is a ceramic material” Pyzik column 2 line 27). Both references teach forming the preform by shaping a suspension comprises ceramic particles into a green part and exposing the green part to high temperature (high temperature baking disclosed by Pyzik column 6 lines 3-13, firing taught by Crawford [0009-12]). The metal taught by both Pyzik and Crawford penetrates spaces between ceramic particles to some extent. 
In view of Pyzik, the structure recited within the body of claim 1 was known in the art but for the claimed network having a honeycomb or rectangular grid shape, and Pyzik’s broad disclosure that the composite has a number of end uses (column 5 lines 3-6) establishes Pyzik as ready for improvement with respect to defining a specific end form. Crawford teaches a known technique of extruding suspended ceramic particles to a network having a honeycomb shape into which molten metal is introduced ([0009-12], [0034], [0064], Figs. 12-13). Considering an example disclosed by Pyzik shapes a suspension of ceramic particles to form a structure which is then filled with molten metal (column 5 line 59 to column 6 line 13), the shaping technique taught by Crawford [0009-12], [0034], [0064] could be applied to the component taught by Pyzik to yield the predictable result of a boron carbide network having a honeycomb structure. A definitive honeycomb structure would improve over the generic end use disclosed by Pyzik (column 5 lines 3-6). One of ordinary skill in the art would have regarded the application of the shaping technique of forming a ceramic particle suspension into a honeycomb shape taught by Crawford to ceramic particle suspension in the press of forming the component disclosed by Pyzik as an obvious application of a known technique to a known product ready for improvement to yield the predictable result of a network of boron carbide particles having a honeycomb shape. See MPEP 2143(I)(D). In view of the claim interpretation provided above, the combination of Pyzik in view of Crawford as applied would have been structurally capable of being useful as a neutron collimator. 
Regarding claim 2, Pyzik discloses boron carbide particles have a size of 0.1 to 10 micrometers (column 2 lines 40-44) which overlaps the claimed range (1 micron is equal to 1 micrometer). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 4, Pyzik discloses the aluminum is aluminum or aluminum alloy (abstract; column 2 lines 4-6, 21-23, claim 1) thereby distinguishing pure aluminum and aluminum alloy and disclosing the aluminum is pure aluminum. Crawford also teaches aluminum or an alloy thereof as the molten metal introduced [0070].
Regarding claim 5, The examples disclosed by Pyzik use an aluminum alloy with 99.45% aluminum (baked greenware pieces were then infiltrated with molten Al a specification 1145 alloy, manufactured by Aluminum Company of America that is a commercial grade of Al, comprising less than 0.55% alloying elements column 6 lines 7-11, column 7 lines 16-17).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyzik (US5508120) in view of Crawford (US 20180250631). as applied to claim 1 above, and further in view of Landry-Désy (US 20170335433). Pyzik and Landry-Désy are both cited in prior office actions.
Regarding claim 3, Pyzik does not disclose the boron carbide is enriched in boron-10.
Landry-Désy teaches a composite object (radiation shielding composition comprising a boron-containing powder and a metal [0008-10]) comprising boron carbide particles (boron containing powder of which boron carbide B4C is preferred [0037]) and aluminum (aluminum or aluminum alloy [0027-28]) occupying spaces between boron carbide particles (the metal encapsulates the ceramic powder [0010], Boron carbide is a hard and brittle ceramic [0037]). Landry-Désy teaches enriching the boron carbide particles in boron-10 (10B) [0036]. Landry-Désy teaches that nuclear shielding composite material is used for catching emitted neutrons responsible for the nuclear chain reaction, and dissipating heat generated by the nuclear reaction [0002]. Landry-Désy teaches that boron-10 increases radiation shielding property of the composite material [0036].
Both Pyzik and Landry-Désy teach composite material comprising aluminum and boron carbide. Pyzik discloses using the material for withstanding elevated temperature (column 1 lines 10-15) and discloses that the disclosed structural composites have a number of potential end-uses, many of which build upon the high temperature flexure strength and Young's modulus (stiffness) retention of such composites (column 5 lines 3-9). 
Considering Pyzik discloses that the disclosed aluminum and boron carbide composite is open to a number of uses and can withstand elevated temperatures, it would have been obvious for one of ordinary skill in the art to form the apply material disclosed by Pyzik as a material for a component requiring protection from nuclear reaction because Landry-Désy teaches nuclear shielding as an appropriate use for an aluminum boron carbide composite. In using the aluminum boron carbide composite as nuclear shielding, it would have been obvious for one of ordinary skill in the art to enrich the boron carbide in boron-10 because Landry-Désy teaches that boron-10 increases radiation shielding property of the composite material [0036].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., additive manufacturing methods) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145(VI). The additive manufacturing methods are only recited in withdrawn product claims. Arguing difference in the production methods further is not persuasive with respect to claims 1-6 because elected claims are directed to a product composite object which is defined by the structure either stated or implied by the claim limitations.
Applicant argues that Pyzik (US 5508120) would not be able to attain the claimed network of boron carbide particles having a honeycomb or rectangular grid shape. This argument is not persuasive because Crawford (US 20180250631) is relied upon to render obvious the claimed network of boron carbide particles having a honeycomb or rectangular grid. Crawford shapes a ceramic preform into a honeycomb shaped network [0009-12], yet Crawford does not disclose the additive manufacturing processes of the present disclosure; therefore, it does not appear that additive manufacturing is necessary in order to produce a network of boron carbide particles having a honeycomb or rectangular grid.
Applicant acknowledges rejection of dependent claims, but applicant argues the patentability of dependent claims through their dependence on independent claim 1. This argument for patentability by dependency is not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peurrung (Peurrung, A. J., et al. Long Range Neutron Detection: A Progress Report. No. PNNL-11995. Pacific Northwest National Laboratory, Richland, WA, 1998) discloses a neutron collimating device comprising an aluminum honeycomb lattice coated with boron-10 enriched B4C powder (section 3.3 “The Collimator” with details on the coating composition provided in section 3.2 “The Shield”). Sections 3.2 and 3.3 of Peurrung further establish that the same materials functioning as a shield from nuclear particles are also applicable as neutron collimators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736